DETAILED ACTION
Response to Amendment
The Amendment filed 12 January 2021 has been entered.  Claims 1-8, 12-23, 25, and 54 remain pending in the application.  Claims 9-11, 24, 52, and 53 were previously withdrawn as being drawn to non-Elected Species.  The Non-Final Office Action was mailed 22 October 2021. 

Allowable Subject Matter
Claims 2, 4, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the combination of “providing a carbon dioxide (CO2)-based fracturing fluid through the wellbore into the geological formation before or after providing the VES fracturing fluid through the wellbore into the geological formation, wherein the CO2-based fracturing fluid comprises an organic oxidizer that attacks the organic material, wherein the organic oxidizer comprises an organic cation and an oxidizer inorganic anion comprising chlorate, bromate, persulfate, perborate, percarbonate, hypochlorite, peroxide, or iodate, or any combination thereof” (from claims 12, 13, and 2; or claims 20, 21, and 23) may be incorporated into the independent claims.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 15, and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bianchi (2016/0237338) (cited previously).
Regarding independent claim 1, Bianchi discloses A method of hydraulic fracturing (abstract “pretreating a subterranean formation” with “a first composition containing an oxidant in an aqueous base” and [0043] “introducing into at least a portion of the subterranean formation a two-composition solution at a rate that exerts a sufficient pressure on the subterranean formation to create dendritic cracks or increase dendritic growth of existing cracks in the subterranean formation”), comprising: 
providing a viscoelastic surfactant (VES) fracturing fluid ([0045] “the density of the aqueous base can be adjusted, e.g., to provide additional particle transport and suspension in the two-composition solution and/or to facilitate dissolving the viscoelastic surfactant into the aqueous base fluid”) comprising a surfactant ([0052] “Non-limiting examples of suitable surfactants”) and an inorganic oxidizer salt ([0044] “The oxidant may be selected from known oxidants” such as “salts of permanganate (MnO42−) […] salts of persulfate (S2O82−)” etc.) through a wellbore into a geological formation to hydraulically fracture the geological formation to form a hydraulic fracture in the geological formation (e.g., [0041] “the first and second compositions may be introduced into the portion of the subterranean formation at a rate and pressure sufficient to create or enhance one or more fractures in the portion of the subterranean formation”); and 
oxidizing organic material in the hydraulic fracture with the VES fracturing fluid ([0069] “when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids”), wherein oxidizing the organic material comprises degrading the organic material comprising fragmenting the organic material ([0069] “oxidants, such as KMnO4, can break down the polymeric matrix, generating CO2 and organic acids”), thereby generating a permeable channel through the organic material ([0093] “The subcritical propagation rate of induced fissures may be substantially increased by the addition of strong oxidant agents to the fracturing fluid and letting it interact with the rock at the fissure tip. As a result, the propagation process is much faster at the points where the oxidant reacts with the compounds that are more oxidant-sensitive, like organic matter and unstable minerals” [0043] “to create dendritic cracks or increase dendritic growth of existing cracks” i.e. through the kerogen), and wherein the organic material comprises kerogen ([0069] “the majority of organic materials in oil and gas shale are present in the form of kerogen”).
Applicant should note that, since Bianchi discloses the same composition as claimed, the fluid, if subjected to this same method as claimed, would act in the same manner as claimed, i.e., it would be capable of “wherein oxidizing the organic material comprises degrading the organic material comprising fragmenting the organic material, thereby generating a permeable channel through the organic material.”  
Alternatively, if there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties" and "The fact that [Applicant] has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  See MPEP 2112 and 2145.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC § 102 and § 103.  “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102."  See MPEP 2112 (III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.  
Applicant may see further notes in the Response to Arguments below.
Regarding claim 3, Bianchi discloses “introducing into at least a portion of the subterranean formation a two-composition solution at a rate that exerts a sufficient pressure on the subterranean formation to create dendritic cracks or increase dendritic growth of existing cracks in the subterranean formation” ([0043]) and “In addition to the above advantages, the addition of an oxidant to the fracturing fluid (i.e., the first composition) that is introduced into the subterranean formation results in “cleaner” fractures by increasing the flowback. Namely, the majority of organic materials in oil and gas shale are present in the form of kerogen. Kerogen is a high molecular weight heteropolymer that is insoluble in common organic solvents. Certain oxidants, such as KMnO4, can break down the polymeric matrix, generating CO2 and organic acids. Thus, when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback” ([0069]).  Accordingly, Bianchi as in claim 1 provides wherein oxidizing comprises oxidizing organic material at a fracture face of the hydraulic fracture to fragment the organic material at the fracture face to generate the permeable channel from the geological formation into the hydraulic fracture, the permeable channel increasing conductivity of hydrocarbon from the geological formation through the hydraulic fracture to the wellbore, wherein the fracture face comprises an interface of the hydraulic fracture with the geological formation.
Regarding independent claim 15, Bianchi discloses A method (abstract “pretreating a subterranean formation” with “a first composition containing an oxidant in an aqueous base”) comprising: 
pumping (e.g., [0055] “injecting (or pumping) the two-composition solution into the subterranean formation at an elevated pressure will hydraulically fracture the rock”) a reactive viscoelastic-surfactant (VES) fracturing fluid ([0045] “the density of the aqueous base can be adjusted, e.g., to provide additional particle transport and suspension in the two-composition solution and/or to facilitate dissolving the viscoelastic surfactant into the aqueous base fluid”) comprising a surfactant ([0052] “Non-limiting examples of suitable surfactants”) and an inorganic oxidizer salt ([0044] “The oxidant may be selected from known oxidants” such as “salts of permanganate (MnO42−) […] salts of persulfate (S2O82−)” etc.) through a wellbore into a geological formation for hydraulic fracturing of the geological formation (e.g., [0041] “the first and second compositions may be introduced into the portion of the subterranean formation at a rate and pressure sufficient to create or enhance one or more fractures in the portion of the subterranean formation”); 
forming hydraulic fractures in the geological formation with the reactive VES fracturing fluid ([0043] “introducing into at least a portion of the subterranean formation a two-composition solution at a rate that exerts a sufficient pressure on the subterranean formation to create dendritic cracks or increase dendritic growth of existing cracks in the subterranean formation”); 
oxidizing organic material in the hydraulic fractures with the reactive VES fracturing fluid ([0069] “when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids”); and 
generating a permeable channel through organic material at a fracture face of a hydraulic fracture between the geological formation and the hydraulic fracture via oxidizing of the organic material at the fracture face with the reactive VES fracturing fluid ([0093] “The subcritical propagation rate of induced fissures may be substantially increased by the addition of strong oxidant agents to the , the permeable channel increasing conductivity of hydrocarbon from the geological formation into the hydraulic fracture ([0069] “an oxidant to the fracturing fluid (i.e., the first composition) that is introduced into the subterranean formation results in “cleaner” fractures by increasing the flowback. […] Thus, when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback”).
As in claim 1, Applicant should note that, since Bianchi discloses the same composition as claimed, the fluid, if subjected to this same method as claimed, would act in the same manner as claimed, i.e., it would be capable of “wherein oxidizing the organic material comprises degrading the organic material comprising fragmenting the organic material, thereby generating a permeable channel through the organic material.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  
Alternatively, if there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties" and "The fact that [Applicant] has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  See MPEP 2112 and 2145.  
Regarding claim 25, Bianchi discloses producing hydrocarbon from the geological formation through the permeable channel and the hydraulic fracture to the wellbore (e.g. [0006] “These voids may further enhance the formation's permeability and/or increase the rate at which hydrocarbons subsequently may be produced from the formation”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Bianchi as in claim 15.
Regarding claim 18, Bianchi discloses wherein the reactive VES fracturing fluid comprises a salt that is not an oxidizer, the salt comprising a monovalent salt or a divalent salt, and wherein concentration of the salt is in a range of 1 weight percent to 15 weight percent (wt%) ([0044] “Suitable aqueous bases may include (but are not limited to) fluids selected from the group consisting of fresh water, salt water, brine, seawater, and any combinations thereof”; seawater comprises ~3.5 wt% salts, made up of sodium, magnesium, calcium, and potassium chlorides and bromides = monovalent and divalent salts).  
Regarding promoting micelle formation, Bianchi fails to specify forming micelles.  
Nevertheless, Bianchi plainly teaches using a VES fluid, stating “the density of the aqueous base can be adjusted, e.g., to provide additional particle transport and suspension in the two-composition solution and/or to facilitate dissolving the viscoelastic surfactant into the aqueous base fluid. In some embodiments, the pH of the aqueous base may be adjusted (e.g., by a buffer or other pH adjusting agent), to reduce the viscosity of the fluid. In such embodiments, the pH may be adjusted to a specific level, which may depend on, among other factors, the type(s) of viscoelastic surfactant(s), amphiphilic polymers, salts, and other additives included in the fluid. Persons skilled in the art, having the benefit of the present disclosure, will recognize if and when such density and/or pH adjustments of the aqueous base are appropriate” ([0045).  
Using a VES fluid would of course include all of the considerations of using a VES fluid, such as the choice of micellar structure.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to include “wherein the reactive VES fracturing fluid comprises a salt that is not an oxidizer to promote micelle formation of the surfactant,” in order to maximize the viscoelastic enhancement as known for any VES fluid.
Regarding claim 19, Bianchi discloses wherein oxidizing the organic material at the fracture face fragments the organic material at the fracture face ([0069] “when applying the two-composition 2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback”), and wherein the organic material at the fracture face comprises kerogen ([0069] “the majority of organic materials in oil and gas shale are present in the form of kerogen”), and wherein the salt comprises lithium fluoride (LiF), sodium fluoride (NaF), potassium fluoride (KF), magnesium fluoride (MgF2), calcium fluoride (CaF2), strontium fluoride (SrF2), barium fluoride (BaF2), lithium chloride (LiCl), potassium chloride (KCl), magnesium chloride (MgCl2), calcium chloride (CaCl2), strontium chloride (SrCl2), barium chloride (BaCl2), lithium bromide (LiBr), sodium bromide (NaBr), potassium bromide (KBr), magnesium bromide (MgBr2), calcium bromide (CaBr2), strontium bromide (SrBr2), or barium bromide (BaBr2), or any combinations thereof ([0044] “Suitable aqueous bases may include (but are not limited to) fluids selected from the group consisting of fresh water, salt water, brine, seawater, and any combinations thereof”; seawater comprises sodium, magnesium, calcium, and potassium chlorides and bromides). 

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Bianchi as in claim 1, and further in view of Hull (2017/0066959) (cited previously).
Regarding claim 5, Bianchi discloses wherein oxidizing the organic material makes at least a portion of the organic material soluble in aqueous fluid (e.g., [0069] “when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback”; the reacted kerogen dissolves into the flowback water).
Regarding the oxidizers, Bianchi also discloses “The oxidant may be selected from known oxidants” such as “salts of permanganate (MnO42−) […] salts of persulfate (S2O82−), such as sodium (Na+) persulfate, potassium (K+) persulfate, and ammonia (NH4+) persulfate; hydrogen peroxide (H2O2); potassium dichromate (K2[Cr2O7]); and chlorine (Cl2)” ([0044]).
However, Bianchi fails to specify the claimed Species of inorganic oxidizer salts.
Nevertheless, Bianchi appears to broadly refer to any “known” oxidants, and these appear known in the art.  For example, Hull teaches “degrading organic matter, such as kerogen, in a subterranean a potassium bromate, a sodium bromate, or a combination thereof” ([0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to include any such “known oxidants,” such as wherein the inorganic oxidizer salt comprises lithium chlorate (LiClO3), sodium chlorate (NaClO3), potassium chlorate (KClO3), magnesium chlorate [Mg(ClO3)2], calcium chlorate [Ca(ClO3)2], strontium chlorate [Sr(ClO3)2], barium chlorate [Ba(ClO3)2], lithium bromate (LiBrO3), sodium bromate (NaBrO3), potassium bromate (KBrO3), magnesium bromate [Mg(BrO3)2], calcium bromate [Ca(BrO3)2], strontium bromate [Sr(BrO3)2], or barium bromate [Ba(BrO3)2], or any combinations thereof, in order to provide “known” oxidants for reacting with kerogen to degrade the organic matter.

Claims 6-8, 16, and 17 are rejected under 35 U.S.C. 103 as obvious over Bianchi as in claims 1 and 15, and further in view of Nguyen (2016/0153273).
Regarding claims 6 and 16, Bianchi discloses “when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback” ([0069]) and “Suitable aqueous bases may include (but are not limited to) fluids selected from the group consisting of fresh water, salt water, brine, seawater, and any combinations thereof” ([0044]).  Seawater comprises ~3.5 wt% salts, made up of sodium, magnesium, calcium, and potassium chlorides and bromides; “salt water” would presumably refer at least to a fluid of equivalent salinity to seawater, but with different salts.  Accordingly, Bianchi discloses:
(claim 6) specifying adding another salt comprising a monovalent salt or a divalent salt to the VES fracturing fluid; and 
adding the another salt in response to specifying adding the another salt, wherein adding the another salt gives a concentration of the another salt in the VES fracturing fluid in a range of 1 wt% to 50 wt%; and/or
(claim 16) adding a salt to the reactive VES fracturing fluid, the salt comprising a monovalent salt or divalent salt, or both, wherein oxidizing comprises degrading the organic material comprising dividing the organic material into pieces that can be solubilized in aqueous treatment fluid that is flowed back through the wellbore to an Earth surface.
Regarding the worm-like micelles, Bianchi fails to specify forming worm-like micelles.  
Nevertheless, forming worm-like micelles is a rather ordinary consideration for VES fluids.  For example, Nguyen teaches “The viscosity of fluids comprising viscoelastic surfactants is generally attributed to the three-dimensional structure formed by the components of the fluid, e.g., viscoelastic surfactant molecules. When the concentration of the viscoelastic surfactant in a fluid exceeds a critical concentration, and in most cases in the presence of an electrolyte (e.g., a salt), viscoelastic surfactant molecules aggregate into three-dimensional structures, such as for example worm-like micelles, rod-like micelles, etc., which can interact to form a three-dimensional network exhibiting viscous and elastic behavior” ([0044])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to include using the viscoelastic surfactant fluid under conditions to maximize the viscoelastic enhancement, i.e. worm-like micelles, in order to maximize the viscoelastic enhancement as known for any VES fluid (thereby including:
(claim 6) specifying adding another salt comprising a monovalent salt or a divalent salt to the VES fracturing fluid to promote formation of worm-like micelles from molecules of the surfactant that entangle to increase viscosity of the VES fracturing fluid; and 
adding the another salt in response to specifying adding the another salt, thereby promoting formation of the worm-like micelles by adding the another salt, 
(claim 16) forming worm-like micelles from molecules of the surfactant to increase viscosity of the reactive VES fracturing fluid by adding a salt to the reactive VES fracturing fluid, the salt comprising a monovalent salt or divalent salt, or both, wherein oxidizing comprises degrading the organic material comprising dividing the organic material into pieces that can be solubilized in aqueous treatment fluid that is flowed back through the wellbore to an Earth surface.
Regarding claim 7, Bianchi discloses “Suitable aqueous bases may include (but are not limited to) fluids selected from the group consisting of fresh water, salt water, brine, seawater, and any combinations thereof” ([0044]).  Seawater comprises ~3.5 wt% salts, made up of sodium, magnesium, calcium, and potassium chlorides and bromides.  Accordingly, Bianchi provides wherein the another salt comprises lithium fluoride (LiF), sodium fluoride (NaF), potassium fluoride (KF), magnesium fluoride (MgF2), calcium fluoride (CaF2), strontium fluoride (SrF2), barium fluoride (BaF2), lithium chloride (LiCl), potassium chloride (KCl), magnesium chloride (MgCl2), calcium chloride (CaCl2), strontium chloride (SrCl2), barium chloride (BaCl2), lithium bromide (LiBr), sodium bromide (NaBr), potassium bromide (KBr), magnesium bromide (MgBr2), calcium bromide (CaBr2), strontium bromide (SrBr2), or barium bromide (BaBr2), or any combinations thereof.
Regarding claim 8, Bianchi discloses adding proppant to the VES fracturing fluid, wherein the VES fracturing fluid comprises the proppant for at least a portion of time of providing the VES fracturing fluid through the wellbore into the geological formation ([0050] “In fracturing embodiments, proppant particulates may be included in the aqueous treatment fluids to prevent the fracture from closing when the hydraulic pressure is suspended”), wherein the VES fracturing fluid does not comprise seawater ([0044] “Suitable aqueous bases may include (but are not limited to) fluids selected from the group consisting of fresh water, salt water, brine, seawater, and any combinations thereof”; “seawater” comprises ~3.5 wt% salts, and “salt water” would presumably refer at least to a fluid of equivalent salinity to seawater, but with different salts and thus is not “seawater”).
Regarding the surfactant concentration, Bianchi fails to directly specify the surfactant concentration.

Although silent to the exact surfactant concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to include wherein the VES fracturing fluid comprises the surfactant at a concentration in a range of 0.1 wt% to 10 wt%, in order to provide a suitable amount of viscoelastic surfactant for the fluid.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding the polymer, Bianchi discloses “To provide a desired viscosity, polymeric gelling agents commonly are added to treatment fluids. The term “gelling agent” is intended include any gelling substance that is capable of increasing the viscosity of a fluid” ([0053]).  
Notably, this does not require the presence of polymeric gelling agent, and the viscoelastic surfactant also provided by Bianchi would also modify the viscosity of the fluid.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to include wherein the VES fracturing fluid does not comprise polymer, if the viscoelastic surfactant already provides a suitable viscosity, in order to save on material costs by reducing the amount of unnecessary chemicals included.
Regarding claim 17, Bianchi as in claim 16 discloses wherein adding the salt gives a concentration of the salt in the VES fracturing fluid in a range of 1 wt% to 15 wt% ([0044] “Suitable aqueous bases may include (but are not limited to) fluids selected from the group consisting of fresh water, salt water, brine, seawater, and any combinations thereof”; “seawater” comprises ~3.5 wt% salts, and “salt water” would presumably refer at least to a fluid of equivalent salinity to seawater, but with different salts).
wherein the reactive VES fracturing fluid comprises polymer to further increase viscosity of the reactive VES fracturing fluid, if the viscoelastic surfactant does not already provide a suitable viscosity, in order to increase the viscosity of the fluid as needed.

Claims 12-14 and 20-22 are rejected under 35 U.S.C. 103 as obvious over Bianchi as in claims 1 and 15, and further in view of Looney (2008/0006410) and Hull.
Regarding claims 12-14 and 20-22, Bianchi discloses (claim 22) wherein concentration of the inorganic oxidizer salt in the reactive VES fracturing fluid is at least 3 wt% ([0044] “Suitable aqueous bases may include (but are not limited to) fluids selected from the group consisting of fresh water, salt water, brine, seawater, and any combinations thereof”; seawater comprises ~3.5 wt% salts, and brine salinity is generally considered 3.5-26 wt%), and wherein the reactive VES fracturing fluid comprises proppant for at least a portion of time of pumping the reactive VES fracturing fluid through the wellbore into the geological formation ([0050] “In fracturing embodiments, proppant particulates may be included in the aqueous treatment fluids to prevent the fracture from closing when the hydraulic pressure is suspended”).
Regarding claims 20 and 21, Bianchi discloses “when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback” ([0069]).
However, Bianchi fails to specify using oxidant “based on” the amount of kerogen.  
Nevertheless, Bianchi clearly teaches the oxidant is consumed by the reaction with kerogen.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to explicitly include:
(claim 20) specifying a concentration of the inorganic oxidizer salt in the reactive VES fracturing fluid based at least in part on an amount of kerogen in the geological formation; and further
(claim 21) adding the inorganic oxidizer salt to the reactive VES fracturing fluid to give the concentration as specified,
in order to provide a suitable amount of oxidant to react with kerogen to produce CO2 and organic acids and favor cleaning of the fracture and flowback.
Regarding the rest of claims 12-14 and 20-22, Bianchi also discloses “the addition of an oxidant to the fracturing fluid (i.e., the first composition) that is introduced into the subterranean formation results in “cleaner” fractures by increasing the flowback. Namely, the majority of organic materials in oil and gas shale are present in the form of kerogen. Kerogen is a high molecular weight heteropolymer that is insoluble in common organic solvents. Certain oxidants, such as KMnO4, can break down the polymeric matrix, generating CO2 and organic acids. Thus, when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback. A similar effect is obtained by the reaction of an oxidant with HCl and the oxidant solution leading to the generation of CO and Cl2” ([0069]).  In other words, Bianchi discloses the treatment is compatible with CO-2, Cl2, and the like.
However, Bianchi fails to disclose providing a CO2-based fracturing fluid before or after or with the VES fluid, the CO2 fluid including reactive gases such as Cl2 or F2.
Looney teaches “extracting a kerogen-based product from subsurface (oil) shale formations, wherein such methods rely on fracturing and/or rubblizing portions of said formations so as to enhance their fluid permeability” (abstract) wherein “the reactive fluid comprises a reactive component selected from the group consisting of […] peroxides (e.g., H2O2), free radical producing chemicals (e.g., F2), […] reactive gases (e.g., Cl2)” and “Typically, such reactive components are dispersed, dissolved, or otherwise incorporated into a dense phase fluid. As above, suitable such dense phase fluids include, but are not limited to, carbon dioxide (CO2)” ([0055]).  Looney further teaches “the step of increasing accessibility (Step 101) comprises the sub-steps of: (Sub-step 201) drilling a cased injection well into the the sub-steps of pressurizing and de-pressurizing are repeated until an equilibrium pressure is reached” ([0048]). 
Regarding claim 22, Hull as in claim 5 above further teaches potassium and sodium bromate as known obvious alternatives to Bianchi’s oxidants for kerogen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to include providing a CO2-based fracturing fluid before or after or with the VES fluid, the CO2 fluid including reactive gases such as Cl2 or F2, in order to extract kerogen with free radical producing chemicals or reactive gases in a dense phase fluid with a repeated pressurizing and de-pressurizing to fracture the formation (as in Looney); i.e., using Bianchi’s fluid and Looney’s fluid as many times in any order as needed to extract the most kerogen (and also modifying Bianchi to include potassium or sodium bromate oxidizer, in order to provide “known” oxidants for reacting with kerogen to degrade the organic matter) (thereby including:
(claim 12) providing a carbon dioxide (CO2)-based fracturing fluid through the wellbore into the geological formation before or after providing the VES fracturing fluid through the wellbore into the geological formation; and further
(claim 13) wherein the CO2-based fracturing fluid comprises an organic oxidizer that attacks the organic material or a reactive gas that attacks the organic material, or both; and further
(claim 14) wherein the CO2-based fracturing fluid comprises the reactive gas that attacks the organic material, wherein the reactive gas comprises bromine (Br2), chlorine (Cl2), fluorine (F2), chlorine monofluoride (ClF), oxygen (O2), ozone (O3), nitrous oxide (N2O), or nitrite (NO2), or any combinations thereof; and further
(claim 20) specifying a concentration of the inorganic oxidizer salt in the reactive VES fracturing fluid based at least in part on an amount of kerogen in the geological formation; and 
providing a carbon dioxide (CO2)-based fracturing fluid through the wellbore into the geological formation before or after pumping the reactive VES fracturing fluid through the wellbore into the geological formation; and further
(claim 21) adding the inorganic oxidizer salt to the reactive VES fracturing fluid to give the concentration as specified, wherein the CO2-based fracturing fluid comprises an organic oxidizer that attacks the organic material or a reactive gas that attacks the organic material, or both; and further
(claim 22) wherein concentration of the inorganic oxidizer salt in the reactive VES fracturing fluid is at least 3 wt%, and wherein the reactive VES fracturing fluid comprises proppant for at least a portion of time of pumping the reactive VES fracturing fluid through the wellbore into the geological formation, wherein the CO2-based fracturing fluid comprises the reactive gas that attacks the organic material, and wherein the reactive gas comprises bromine (Br2), chlorine (Cl2), fluorine (F2), chlorine monofluoride (ClF), oxygen (O2), ozone (O3), nitrous oxide (N2O), or nitrite (NO2), or any combinations thereof, and wherein the inorganic oxidizer salt comprises lithium chlorate (LiClO3), sodium chlorate (NaClO3), potassium chlorate (KClO3), magnesium chlorate [Mg(ClO3)2], calcium chlorate [Ca(ClO3)2], strontium chlorate [Sr(ClO3)2], barium chlorate [Ba(ClO3)2], lithium bromate (LiBrO3), sodium bromate (NaBrO3), potassium bromate (KBrO3), magnesium bromate [Mg(BrO3)2], calcium bromate [Ca(BrO3)2], strontium bromate [Sr(BrO3)2], or barium bromate [Ba(BrO3)2], or any combinations thereof).

Claims 12, 13, 20, and 21 are also rejected under 35 U.S.C. 103 as obvious over Bianchi as in claims 1 and 15, and further in view of Wigand (2012/0160486).
Regarding claims 12, 13, 20, and 21, Bianchi discloses “when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback” ([0069]).

Nevertheless, Bianchi clearly teaches the oxidant is consumed by the reaction with kerogen.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to explicitly include:
(claim 20) specifying a concentration of the inorganic oxidizer salt in the reactive VES fracturing fluid based at least in part on an amount of kerogen in the geological formation; and further
(claim 21) adding the inorganic oxidizer salt to the reactive VES fracturing fluid to give the concentration as specified,
in order to provide a suitable amount of oxidant to react with kerogen to produce CO2 and organic acids and favor cleaning of the fracture and flowback.
Regarding the rest of claims 12, 13, 20, and 21, Bianchi also discloses “the addition of an oxidant to the fracturing fluid (i.e., the first composition) that is introduced into the subterranean formation results in “cleaner” fractures by increasing the flowback. Namely, the majority of organic materials in oil and gas shale are present in the form of kerogen. Kerogen is a high molecular weight heteropolymer that is insoluble in common organic solvents. Certain oxidants, such as KMnO4, can break down the polymeric matrix, generating CO2 and organic acids. Thus, when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback. A similar effect is obtained by the reaction of an oxidant with HCl and the oxidant solution leading to the generation of CO and Cl2” ([0069]).  In other words, Bianchi discloses the treatment is compatible with CO-2, Cl2, and the like.
However, Bianchi fails to disclose providing a CO2-based fracturing fluid before or after or with the VES fluid, the CO2 fluid including organic oxidizers such as benzoyl peroxide.
Wigand teaches “extracting a kerogen-based product from subsurface (oil) shale formations” (abstract) wherein “the formation fluid is provided to the formation at a pressure above fracture pressure, so as to increase the accessibility of the formation fluid to the kerogen in the formation” ([0097]) and “the process of providing reactive fluid to the kerogen may be a cyclic process, repeated until a target level of 2” as a “suitable reagents for the preparation of the carrier fluid” ([0073]) wherein “CO2 is supplied to the formation fluid, either during preparation, while the fluid is being passed to the kerogen or in contact with the kerogen” ([0117]) and also “providing an oxidant to kerogen in subsurface shale” ([0075]) such as “Benzoyl Peroxide” ([0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to include providing a CO2-based fracturing fluid before or after or with the VES fluid, the CO2 fluid including organic oxidizers such as benzoyl peroxide, in order to extract kerogen with a suitable reagent (CO2) and a suitable oxidant (Benzoyl Peroxide) applied repeatedly (as in Wigand); i.e., using Bianchi’s fluid and Looney’s fluid as many times in any order as needed to extract the most kerogen (thereby including:
(claim 12) providing a carbon dioxide (CO2)-based fracturing fluid through the wellbore into the geological formation before or after providing the VES fracturing fluid through the wellbore into the geological formation; and further
(claim 13) wherein the CO2-based fracturing fluid comprises an organic oxidizer that attacks the organic material or a reactive gas that attacks the organic material, or both; and/or
(claim 20) specifying a concentration of the inorganic oxidizer salt in the reactive VES fracturing fluid based at least in part on an amount of kerogen in the geological formation; and 
providing a carbon dioxide (CO2)-based fracturing fluid through the wellbore into the geological formation before or after pumping the reactive VES fracturing fluid through the wellbore into the geological formation; and further
(claim 21) adding the inorganic oxidizer salt to the reactive VES fracturing fluid to give the concentration as specified, wherein the CO2-based fracturing fluid comprises an organic oxidizer that attacks the organic material or a reactive gas that attacks the organic material, or both). 

Claim 54 is rejected under 35 U.S.C. 103 as obvious over Bianchi in view of Looney, as evidenced by Lesko (2010/0294500) (cited previously).
Regarding independent claim 54, Bianchi discloses A method of applying a reactive viscoelastic surfactant (VES) based fluid (abstract “pretreating a subterranean formation” with “a first composition containing an oxidant in an aqueous base”), comprising: 
providing the reactive VES-based fluid ([0045] “the density of the aqueous base can be adjusted, e.g., to provide additional particle transport and suspension in the two-composition solution and/or to facilitate dissolving the viscoelastic surfactant into the aqueous base fluid”) comprising a surfactant ([0052] “Non-limiting examples of suitable surfactants”) and an inorganic oxidizer salt ([0044] “The oxidant may be selected from known oxidants” such as “salts of permanganate (MnO42−) […] salts of persulfate (S2O82−)” etc.) through a wellbore into a subterranean formation, wherein concentration of the inorganic oxidizer salt in the reactive VES-based fluid is in a range of 1 wt% to 20 wt% ([0046] “the first composition may comprise from 0.5% to 50% of the oxidant by weight, such as from 1% to 30% by weight, or from 2% to 10% by weight”); 
oxidizing organic material in the subterranean formation with the reactive VES-based fluid ([0069] “when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids”), wherein oxidizing organic material comprises:
degrading kerogen at a fracture face of a hydraulic fracture formed via the reactive VES-based fluid, wherein degrading the kerogen comprises fragmenting the kerogen to generate a permeable channel through the kerogen from the subterranean formation to the hydraulic fracture ([0093] “The subcritical propagation rate of induced fissures may be substantially increased by the addition of strong oxidant agents to the fracturing fluid and letting it interact with the rock at the fissure tip. As a result, the propagation process is much faster at the points where the oxidant reacts with the compounds that are more oxidant-sensitive, like organic matter and unstable minerals” [0043] “to create dendritic cracks or increase dendritic growth of existing cracks” i.e. through the kerogen), thereby increasing conductivity of hydrocarbon from the subterranean formation into the hydraulic fracture ([0069] “an oxidant to the fracturing fluid (i.e., the first composition) that is introduced into the 2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback”).
Regarding degrading a filter cake, Bianchi fails to disclose a filter cake and degrading the filter cake with the VES-oxidant fluid.
Nevertheless, it appears that any filter cake would naturally be degraded by Bianchi’s VES-oxidant fluid.  For example, the reference to Lesko provides evidence that this would happen, stating “a fracture wash/flush is carried out, using a batch of a solvent or of a fluid with a gel destructor or with an oxidant. This wash/flash helps to remove the remains of gel from the fracture or of a filter cake that usually develops as a result of basic hydraulic fracturing planned for precipitation of proppant in the form of pillars structures. This washing composition will work with a hydraulic fluid pumped for cracking the formation and delivering the proppant to the fracture” ([0013]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to include:
“oxidizing organic material in the subterranean formation with the reactive VES-based fluid, wherein oxidizing organic material comprises: 
degrading kerogen at a fracture face of a hydraulic fracture formed via the reactive VES-based fluid, wherein degrading the kerogen comprises fragmenting the kerogen to generate a permeable channel through the kerogen from the subterranean formation to the hydraulic fracture, thereby increasing conductivity of hydrocarbon from the subterranean formation into the hydraulic fracture; and
degrading a filter cake with the reactive VES-based fluid during hydraulic fracturing of the subterranean formation with the reactive VES-based fluid,”
in order to remove any remains of filter cake with the oxidant, as would naturally occur during Bianchi’s fracturing process, if there were any filter cake present.
Regarding the CO2-based fracturing fluid, Bianchi also discloses “the addition of an oxidant to the fracturing fluid (i.e., the first composition) that is introduced into the subterranean formation results in “cleaner” fractures by increasing the flowback. Namely, the majority of organic materials in oil and gas 4, can break down the polymeric matrix, generating CO2 and organic acids. Thus, when applying the two-composition fluid of the present invention to the subterranean formation, the oxidant reacts with kerogen to produce CO2 and organic acids. This gas, in turn, favors the “cleaning” of the fracture and the water recovery, i.e., flowback. A similar effect is obtained by the reaction of an oxidant with HCl and the oxidant solution leading to the generation of CO and Cl2” ([0069]).  In other words, Bianchi discloses the treatment is compatible with CO-2, Cl2, and the like.
However, Bianchi fails to disclose providing a CO2-based fracturing fluid before or after or with the VES fluid.
Looney teaches “extracting a kerogen-based product from subsurface (oil) shale formations, wherein such methods rely on fracturing and/or rubblizing portions of said formations so as to enhance their fluid permeability” (abstract) wherein “the reactive fluid comprises a reactive component selected from the group consisting of […] peroxides (e.g., H2O2), free radical producing chemicals (e.g., F2), […] reactive gases (e.g., Cl2)” and “Typically, such reactive components are dispersed, dissolved, or otherwise incorporated into a dense phase fluid. As above, suitable such dense phase fluids include, but are not limited to, carbon dioxide (CO2)” ([0055]).  Looney further teaches “the step of increasing accessibility (Step 101) comprises the sub-steps of: (Sub-step 201) drilling a cased injection well into the subsurface shale formation comprising the subsurface shale; (Sub-step 202) pressurizing and subsequently sealing the injection well with a dense phase fluid to provide a pressurized well; and (Sub-step 203) rapidly de-pressurizing the pressurized well to reach a steady state reduced pressure. In some such embodiments, the sub-steps of pressurizing and de-pressurizing are repeated until an equilibrium pressure is reached” ([0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianchi to include providing a CO2-based fracturing fluid before or after or with the VES fluid, in order to extract kerogen with free radical producing chemicals or reactive gases in a dense phase fluid with a repeated pressurizing and de-pressurizing to fracture the formation 
providing a carbon dioxide (CO2)-based fracturing fluid through the wellbore into the geological formation before or after providing the VES fracturing fluid through the wellbore into the geological formation).

Response to Arguments
Applicant's arguments filed 12 January 2021 with respect to claims rejected under 35 USC § 102 over Bianchi have been fully considered but they are not entirely persuasive.  Nevertheless, Applicant may note that these are now under 102 and/or 103 over Bianchi.
In Applicant’s arguments, Applicant points to “oxidizing organic material in the hydraulic fracture with the VES fracturing fluid, wherein oxidizing the organic material comprises degrading the organic material comprising fragmenting the organic material, thereby generating a permeable channel through the organic material” and states “In contrast, Bianchi discloses merely "the oxidant reacts with kerogen to produce CO2 and organic acids." See Bianchi, para. [0069]. Any oxidizing of kerogen that fragments kerogen and generates a permeable channel in the kerogen (much less at a fracture face) is not necessarily present in Bianchi, as would be required to support an assertion of inherency. See In re Robertson, 169 F.3d 743 (Fed. Cir. 1999). Bianchi simply relies on reacting oxidant with kerogen to generate CO2 gas that promotes flowback and thus gives cleaner fractures. See Bianchi, para. [0069]. The generation of the CO2 gas has nothing to do with a permeable channel, much less a permeable channel in kerogen (or polymeric matrix) at a fracture face of a Bianchi dendrite fracture. See Bianchi, paras. [0011] and [0069]” (p.11).
The Office appreciates Applicant’s argument, insofar as Bianchi does not explicitly state that Bianchi generates permeable channels through the kerogen.  However, Applicant’s disclosure similarly merely states “The oxidizing may include oxidizing organic material at a fracture face of the hydraulic fracture to fragment the organic material at the fracture face to generate a permeable channel from the geological formation into the hydraulic fracture” ([0094]).  Applicant provides no other special mechanism or methodology to achieve this effect, which appears to be inherent or implicit as disclosed by Applicant.

Also, "The fact that [Applicant] has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  See MPEP 2145 Consideration of Applicant’s Rebuttal Arguments; II. ARGUING ADDITIONAL ADVANTAGES OR LATENT PROPERTIES: Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.
In this case, it appears that, by providing a VES fracturing fluid with inorganic oxidizer salt for the purpose of fracturing the formation and oxidizing kerogen, Bianchi must similarly inherently or implicitly provide “oxidizing organic material in the hydraulic fracture with the VES fracturing fluid, wherein oxidizing the organic material comprises degrading the organic material comprising fragmenting the organic material, thereby generating a permeable channel through the organic material, and wherein the organic material comprises kerogen,” as claimed.  For example, Applicant’s own disclosure does not actually describe more than Bianchi for this same effect.  In other words, the difference between Bianchi’s disclosure and Applicant’s disclosure amounts to merely a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, and thus this either was already present in Bianchi or would flow naturally from Bianchi’s disclosure.
Furthermore, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  Alternatively, if there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  

Accordingly, this argument is not entirely persuasive for this limitation, based on Applicant’s disclosure.

Regarding claim 5, Applicant states “However, respectfully, while Bianchi lists known oxidants that are applicable, Bianchi does not state or imply that "any" known oxidant is applicable. See Bianchi, para. [0044]. After all, the oxidant must be relevant at least for (1) reacting with kerogen to generate CO2 (and organic acids) and (2) reacting with urea, oxalic acid, formic acid, and formamide to generate a non-oxygen gas. See Bianchi, paras. [0049] and [0069]” (p.13).
This is a strange statement in light of the text of Bianchi [0044], which states “The oxidant may be selected from known oxidants, and preferably has an oxidation potential greater than that of oxygen. In some embodiments, the oxidant may generate a gas as a result of interactions with a stimulated subterranean formation (rock). In certain embodiments, the oxidant may include at least one of: salts of permanganate (MnO42−), such as potassium (K+) permanganate, sodium (Na+) permanganate, and calcium (Ca2+ permanganate); salts of persulfate (S2O82−), such as sodium (Na+) persulfate, potassium (K+) persulfate, and ammonia (NH4+) persulfate; hydrogen peroxide (H2O2); potassium dichromate (K2[Cr2O7]); and chlorine (Cl2).”  It appears that Applicant is arguing that one of ordinary skill would somehow read Bianchi’s disclosure of oxidants narrowly to only apply to the listed oxidants, but the wide variety of listed oxidants in Bianchi [0044] clearly suggest a broader understanding of “known oxidants.”  
Accordingly, this argument is not persuasive, especially in view of Hull, which plainly teaches degrading kerogen with oxidizers such as potassium and sodium bromate, as well as persulfates ([0013]).

Regarding the new features, Applicant may also see the new rejections over Nguyen, Looney, and Wigand as above.  Applicant’s remaining arguments are unpersuasive over these references.
providing a carbon dioxide (CO2)-based fracturing fluid through the wellbore into the geological formation before or after providing the VES fracturing fluid through the wellbore into the geological formation, wherein the CO2-based fracturing fluid comprises an organic oxidizer that attacks the organic material, wherein the organic oxidizer comprises an organic cation and an oxidizer inorganic anion comprising chlorate, bromate, persulfate, perborate, percarbonate, hypochlorite, peroxide, or iodate, or any combination thereof” from claim 2’s dependency through claims 13/12 into the independent claims (or claim 23’s dependency through claims 21/20).
As always, Applicant may contact the Examiner for an Interview or the like, in the case further discussion is desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674